UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 15-1409


DAWNN MCCLEARY-EVANS,

                Plaintiff - Appellant,

          v.

MARYLAND DEPARTMENT     OF   TRANSPORTATION,   MARYLAND   TRANSIT
ADMINISTRATION,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Ellen L. Hollander, District Judge.
(1:12-cv-01550-ELH)


Submitted:   November 18, 2015             Decided:   January 29, 2016


Before NIEMEYER, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John H. Morris, Jr., Baltimore, Maryland, for Appellant. Brian
E. Frosh, Attorney General of Maryland, Jennifer L. Katz, Eric
S. Hartwig, Assistant Attorneys General, Baltimore, Maryland,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Dawnn    McCleary-Evans   appeals   the   district   court’s   order

dismissing in part her amended complaint and granting summary

judgment in part to the Defendant in her civil action.          We have

reviewed the record and find no reversible error.          Accordingly,

we affirm for the reasons stated by the district court.               See

McCleary-Evans v. Maryland Dep’t of Transp., No. 1:12-cv-01550-

ELH (D. Md. Mar. 20, 2015).         We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                               AFFIRMED




                                   2